Title: Thomas Jefferson to Nicolas G. Dufief, 20 March 1814
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Sir Monticello Mar. 20. 14.
          I possess the Abbé Auger’s translations of Demosthenes, Aeschines, Isocrates, and the Minor orators in 9.v. 8vo but he published also a translation of Lysias in a single vol.
			 which I have not. can you help me to it?
			 it is some time since I have
			 squared accounts with you. be so good as to send me a
			 note of what I am in your debt and it shall be remitted immediately. I must still request you to keep in mind my former
			 unsatisfied commissions. the book on brewing from Indian corn,
			 particularly, if
			 yet published will be acceptable. I salute you with esteem and respect.
          Th:
            Jefferson
        